I concur in the opinion by Chief Justice Budge except that I think the controlling findings of the board were, in substance, that the company required respondent and all other workmen to fill out, after leaving the mine in the evening and before returning the following morning "time distribution" cards which cards the employer furnished at the bunkhouse, likewise provided by the employer, and which cards as a matter of custom and practice were filled out and deposited in a box at the bunkhouse; and that while the board walk upon which respondent sustained his injury was not the only means used in passing to and from the mine and bunkhouse, it was built by the employer on its premises for the convenience of the workmen and admittedly was used to a greater extent by the employees than other ways.
Under these circumstances the accident arose in the course of and out of respondent's employment and hence compensation should have been allowed. (Zurich General Accident Co. v.Brunson, 15 Fed. (2d) 906; Corvi v. Stiles  Reynolds BrickCo., 103 Conn. 449, 130 A. 674; Employers' Liability Corp. v.Henderson, 37 Ga. App. 238, 139 S.E. 688; Lee's Case,240 Mass. 473, 20 A.L.R. 870, 134 N.E. 268 (compensation was disallowed in this case but on other grounds); Cook's Case, 243 Mass. 572, 29 A.L.R. 114, *Page 533 137 N.E. 733; Brady's Case, 256 Mass. 267, 152 N.E. 312; Rayner v.Sligh Furniture Co., 180 Mich. 168, Ann. Cas. 1916A, 386, 146 N.W. 665, L.R.A. 1916A, 22; Tragas v. Cudahy Packing Co.,110 Neb. 329, 193 N.W. 742; Freitag v. American Ry. Ex. Co.,209 A.D. 233, 205 N.Y. Supp. 189; Knowles v. North DakotaCompensation Bureau, 52 N.D. 563, 203 N.W. 895; Monroe Countyv. Industrial Commission, 184 Wis. 32, 198 N.W. 597;Kimberly-Clark Co. v. Industrial Commission, 187 Wis. 53,203 N.W. 737; C. J., Workmen's Compensation Acts, 83; 27 Cal. Jur. 380-395.)
The cases reviewed in Norris v. New York Cent. R. Co.,246 N.Y. 307, 158 N.E. 879, support the position above announced.
Bell's Case, 238 Mass. 46, 130 N.E. 67, is distinguishable for two reasons; first, the accident here was on the master's premises on a way, though not exclusive, provided by the master; and the workmen had a duty to perform away from and before returning to actual work in the mine.
I do not concur in the construction placed on Walker v. Hyde,supra.